EXECUTION VERSION


SIXTH AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO GUARANTY, FIRST
AMENDMENT TO SECURITY AGREEMENT AND LENDER JOINDER AGREEMENT
Dated as of August 2, 2019
among
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
as the Company,
FLEETCOR TECHNOLOGIES, INC.,
as the Parent,
THE DESIGNATED BORROWERS PARTY HERETO,
CAMBRIDGE MERCANTILE CORP. (U.S.A.),
as the Additional Borrower,
THE OTHER GUARANTORS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
MUFG BANK, LTD. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd.),
PNC CAPITAL MARKETS, LLC,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
TD BANK, N.A.
as Co‑Syndication Agents
BMO HARRIS BANK N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION,
FIFTH THIRD BANK,
MIZUHO BANK, LTD.,
REGIONS BANK
and
THE BANK OF NOVA SCOTIA,
as Co‑Documentation Agents
ROYAL BANK OF CANADA
and
SANTANDER BANK, NATIONAL ASSOCIATION,
as Co-Managing Agents
BOFA SECURITIES, INC.,
MUFG BANK, LTD. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd.),
PNC CAPITAL MARKETS, LLC,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners



SIXTH AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO GUARANTY, FIRST
AMENDMENT TO SECURITY AGREEMENT AND LENDER JOINDER AGREEMENT


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO GUARANTY, FIRST
AMENDMENT TO SECURITY AGREEMENT AND LENDER JOINDER AGREEMENT (this “Amendment”)
dated as of August 2, 2019 (the “Sixth Amendment Effective Date”) is entered
into among FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited
liability company (the “Company”), FLEETCOR TECHNOLOGIES, INC., a Delaware
corporation (the “Parent”), the Designated Borrowers party hereto (including
FleetCor Luxembourg Holding2, a société à responsabilité limitée incorporated
under the laws of the Grand-Duchy of Luxembourg, having its registered office at
5, rue Guillaume Kroll, L-1882 Luxembourg and registered with the Registre de
Commerce et des Sociétés, Luxembourg under number B 121.980), Cambridge
Mercantile Corp. (U.S.A.), a Delaware corporation (the “Additional Borrower”),
the other Guarantors party hereto, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
L/C Issuer and Swing Line Lender. Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below) as amended hereby.


RECITALS


WHEREAS pursuant to that certain Credit Agreement, dated as of October 24, 2014
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”), among the Company, the Parent, the Designated Borrowers
from time to time party thereto, the Additional Borrower, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, the Lenders have agreed to provide the Borrowers
with the credit facilities provided for therein; and


WHEREAS, pursuant to Section 2.02(f)(iii) of the Credit Agreement, the Company
has requested that each of the Lenders identified on Schedule I attached hereto
(the “Incremental Term Loan Lenders”) provide a portion of an Incremental Term A
Loan in the aggregate principal amount of $700,000,000 to the Company; and
WHEREAS, each Incremental Term Loan Lender has agreed to provide a portion of
such Incremental Term A Loan on the terms and conditions set forth herein and to
become an “Incremental Term Loan Lender” under the Credit Agreement in
connection therewith;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Establishment of Incremental Term Loan. Subject to the terms and
conditions set forth herein, a new term loan in the original principal amount of
$700,000,000 (herein the “Incremental Term Loan”) is hereby established as an
Incremental Term A Loan pursuant to Section 2.02(f)(iii) of the Credit
Agreement. In furtherance thereof:


(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement, each Incremental Term Loan Lender severally agrees to make its
portion of the Incremental Term Loan in a single advance to the Company in
Dollars on the date hereof in the amount of its respective Incremental Term Loan
Commitment set forth on Schedule I attached hereto; provided that, after giving
effect to such advances, the Outstanding Amount of the Incremental Term Loan
shall not exceed the aggregate amount of the Incremental Term Loan Commitments
of the Incremental Term Loan Lenders. The Incremental Term Loan Commitment and
Applicable Percentage for each of the Incremental Term Loan Lenders with respect
to the Incremental Term Loan as of the date hereof shall be as set forth on
Schedule I attached hereto. The existing Schedule 2.01 to the Credit Agreement
shall be deemed to be amended to include the information set forth on Schedule I
attached hereto.


(b)    The Applicable Rate with respect to the Incremental Term Loan shall be
the following percentages per annum, based upon the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(a) of the Credit Agreement:

 
Pricing Tier
Consolidated
Leverage Ratio
Eurocurrency Rate Loans
Base Rate Loans
  
1
> 3.75:1.0
1.75%
0.75%
 
2
> 2.00:1.0
but < 3.75:1.0
1.50%
0.50%
 
3
< 2.00:1.0
1.25%
0.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a) of the Credit Agreement; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(a) of the Credit Agreement, whereupon
the Applicable Rate shall be adjusted based upon the calculation of the
Consolidated Leverage Ratio contained in such Compliance Certificate.
Notwithstanding anything to the contrary contained in this subsection, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) of the Credit Agreement.


(c)    The Incremental Term Loan Maturity Date for the Incremental Term Loan
shall be December 19, 2023.


(d)    The Company shall repay to the Incremental Term Loan Lenders the
outstanding principal amount of the Incremental Term Loan in consecutive
installments on the last Business Day of each March, June, September and
December, beginning on December 31, 2019, and on the Incremental Term Loan
Maturity Date, in each case, in the respective amounts set forth below (as such
amounts may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.05 of the Credit Agreement), unless accelerated sooner pursuant to
Section 9.02 of the Credit Agreement:


Payment Dates
Principal Amortization Payment
 
 
December 31, 2019
$8,750,000.00
March 31, 2020
$8,750,000.00
June 30, 2020
$8,750,000.00
September 30, 2020
$8,750,000.00
December 31, 2020
$8,750,000.00
March 31, 2021
$8,750,000.00
June 30, 2021
$8,750,000.00
September 30, 2021
$8,750,000.00
December 31, 2021
$8,750,000.00
March 31, 2022
$8,750,000.00
June 30, 2022
$8,750,000.00
September 30, 2022
$8,750,000.00
December 31, 2022
$8,750,000.00
March 31, 2023
$8,750,000.00
June 30, 2023
$8,750,000.00
September 30, 2023
$8,750,000.00
Incremental Term Loan Maturity Date
Outstanding Principal Balance of Incremental Term Loan





(e)    The Company shall use the proceeds of the Incremental Term Loan to
finance working capital, Permitted Acquisitions, share repurchases permitted by
Section 8.06 of the Credit Agreement and for other lawful corporate purposes.


2.    Amendments. The Loan Documents are hereby amended as follows:


(a)    The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order and shall read as follows:


“Additional Aggregate Revolving A Commitments” has the meaning specified in
Section 2.02(f)(i).


“Additional Aggregate Revolving B Commitments” has the meaning specified in
Section 2.02(f)(ii).


“Additional Incremental Term Loan” has the meaning specified in
Section 2.02(f)(iii).


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“BofA Securities” means BofA Securities, Inc.


“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Covered Party” has the meaning specified in Section 11.21.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning specified in Section 11.21.


“Sixth Amendment Effective Date” means August 2, 2019.


“Supported QFC” has the meaning specified in Section 11.21.


“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21.


(b)    The following definitions in Section 1.01 of the Credit Agreement are
amended and restated in their entireties and shall read as follows:
    
“Arrangers” means (a) BofA Securities, Inc., in its capacity as joint lead
arranger and joint bookrunner, (b) PNC Capital Markets, LLC, in its capacity as
joint lead arranger and joint bookrunner, and (c) MUFG Bank, Ltd. (f/k/a The
Bank of Tokyo Mitsubishi UFJ, Ltd.), in its capacity as joint lead arranger and
joint bookrunner.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Receivables Facility of any Person, the amount of obligations outstanding on any
date of determination that would be characterized as principal if such
Receivables Facility had been structured as a secured loan rather than a sale.
With respect to a Receivables Facility in which accounts and other assets are
sold or contributed to a special purpose entity (including FleetCor Funding
LLC), “Attributable Indebtedness” shall refer to the obligations of such special
purpose entity.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the total of (i) Consolidated Funded Indebtedness (excluding Attributable
Indebtedness and other Indebtedness (if any), in each case with respect to all
Receivables Facilities, in an aggregate amount not to exceed the greater of (A)
$1,200,000,000 and (B) 125% of Consolidated EBITDA for the most recent period of
four fiscal quarters of the Parent for which financial statements have been
delivered to the Administrative Agent under Section 7.01(a) or (b)) as of such
date minus (ii) Unrestricted Cash as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.


“Fee Letter” means the letter agreement dated as of July 13, 2017 among the
Company, Bank of America and BofA Securities (as successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated).


(c)    The definitions of “MLPFS” and “Additional Incremental Term B Loan” in
Section 1.01 of the Credit Agreement are deleted in their entirety.


(d)    The second sentence of the definition of “Obligations” in Section 1.01 of
the Credit Agreement is amended and restated in its entirety and shall read as
follows:


The foregoing shall also include (a) all obligations under any Swap Contract
between any Subsidiary (other than any Designated Borrower) and any Swap Bank
that is permitted to be incurred pursuant to Section 8.03(d) and (b) all
obligations under any Treasury Management Agreement between any Subsidiary
(other than any Designated Borrower) and any Treasury Management Bank.


(e)    The definition of “Receivables Facility” in Section 1.01 of the Credit
Agreement is amended to replace the reference to “co-purchase conduit facility”
with “purchase or financing facility”.


(f)    The second sentence of Section 1.08 of the Credit Agreement is amended
and restated in its entirety and shall read as follows:


The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Base Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes.


(g)    The lead-in to Section 2.02(f)(i) of the Credit Agreement is amended and
restated in its entirety and shall read as follows:


Increase in Aggregate Revolving A Commitments. The Company may, at any time and
from time to time prior to the Maturity Date with respect to the Aggregate
Revolving A Commitments, upon prior written notice to the Administrative Agent,
increase the Aggregate Revolving A Commitments (x) by a maximum aggregate amount
(for all increases in the Aggregate Revolving A Commitments after the Sixth
Amendment Effective Date other than those constituting Additional Aggregate
Revolving A Commitments) of up to the sum of (1) SEVEN HUNDRED FIFTY MILLION
DOLLARS ($750,000,000) less (2) the amount, if any, of any increase in the
Aggregate Revolving B Commitments instituted after the Sixth Amendment Effective
Date pursuant to clause (ii) below (other than any Additional Aggregate
Revolving B Commitments) less (3) the amount, if any, of any Incremental Term
Loans instituted after the Sixth Amendment Effective Date pursuant to
clause (iii) below (other than any Additional Incremental Term Loans), and (y)
in addition, in an unlimited amount at any time that the Consolidated Leverage
Ratio (giving effect to the incurrence of such increase in Aggregate Revolving A
Commitments and any concurrent institution of Additional Aggregate Revolving B
Commitments and Additional Incremental Term Loans (and treating such increase in
Aggregate Revolving A Commitments and Additional Aggregate Revolving B
Commitments as fully drawn for such purpose) on a Pro Forma Basis and calculated
as of the most recent fiscal quarter end for which the Company was required to
deliver financial statements pursuant to Section 7.01(a) or (b)) is less than
3.00 to 1.00 (each, an “Additional Aggregate Revolving A Commitment”) (it being
understood and agreed that for purposes of calculating the Consolidated Leverage
Ratio under this clause (f)(i)(y), (X) the identifiable proceeds of any Loans
borrowed in respect of such Aggregate Revolving A Commitments shall not qualify
as Unrestricted Cash for the purposes of clause (a)(ii) of the definition of
Consolidated Leverage Ratio and (Y) any increase in the Aggregate Revolving A
Commitments under clause (f)(i)(y) above shall be deemed incurred prior to
giving effect to any substantially concurrent increase of the Aggregate
Revolving A Commitments pursuant to clause (f)(i)(x) above, any substantially
concurrent increase of the Aggregate Revolving B Commitments pursuant to clause
(f)(ii)(x) below, and any substantially concurrent incurrence of Incremental
Term Loans pursuant to clause (f)(iii)(x) below), with additional Revolving A
Commitments from any existing Lender with a Revolving A Commitment or new
Revolving A Commitments from any other Person (other than any Borrower or any
Affiliate or Subsidiary of any Borrower) selected by the Borrowers and
reasonably acceptable to the Administrative Agent, the L/C Issuer and the Swing
Line Lender; provided that:


(h)    The lead-in to Section 2.02(f)(ii) of the Credit Agreement is amended and
restated in its entirety and shall read as follows:


Increase in Aggregate Revolving B Commitments. The Company may, at any time and
from time to time prior to the Maturity Date with respect to the Aggregate
Revolving B Commitments, upon prior written notice to the Administrative Agent,
increase the Aggregate Revolving B Commitments (x) by a maximum aggregate amount
(for all increases in the Aggregate Revolving B Commitments after the Sixth
Amendment Effective Date other than those constituting Additional Aggregate
Revolving B Commitments) of up to the sum of (1) SEVEN HUNDRED FIFTY MILLION
DOLLARS ($750,000,000) less (2) the amount, if any, of any increase in the
Aggregate Revolving A Commitments instituted after the Sixth Amendment Effective
Date pursuant to clause (i) above (other than any Additional Aggregate Revolving
A Commitments) less (3) the amount, if any, of any Incremental Term Loans
instituted after the Sixth Amendment Effective Date pursuant to clause (iii)
below (other than any Additional Incremental Term Loans), and (y) in addition,
in an unlimited amount at any time that the Consolidated Leverage Ratio (giving
effect to the incurrence of such increase in Aggregate Revolving B Commitments
and any concurrent institution of Additional Aggregate Revolving A Commitments
and Additional Incremental Term Loans (and treating such increase in Aggregate
Revolving B Commitments and Additional Aggregate Revolving A Commitments as
fully drawn for such purpose) on a Pro Forma Basis and calculated as of the most
recent fiscal quarter end for which the Company was required to deliver
financial statements pursuant to Section 7.01(a) or (b)) is less than 3.00 to
1.00 (each, and “Additional Aggregate Revolving B Commitment”) (it being
understood and agreed that for purposes of calculating the Consolidated Leverage
Ratio under this clause (f)(ii)(y), (X) the identifiable proceeds of any Loans
borrowed in respect of such Aggregate Revolving B Commitments shall not qualify
as Unrestricted Cash for the purposes of clause (a)(ii) of the definition of
Consolidated Leverage Ratio and (Y) any increase in the Aggregate Revolving B
Commitments under clause (f)(ii)(y) above shall be deemed incurred prior to
giving effect to any substantially concurrent increase of the Aggregate
Revolving B Commitments pursuant to clause (f)(ii)(x) above, any substantially
concurrent increase of the Aggregate Revolving A Commitments pursuant to clause
(f)(i)(x) above, and any substantially concurrent incurrence of Incremental Term
Loans pursuant to clause (f)(iii)(x) below), with additional Revolving B
Commitments from any existing Lender with a Revolving B Commitment or new
Revolving B Commitments from any other Person (other than any Borrower or any
Affiliate or Subsidiary of any Borrower) selected by the Borrowers and
reasonably acceptable to the Administrative Agent and the Swing Line Lender;
provided that:


(i)    The lead-in to Section 2.02(f)(iii) of the Credit Agreement is amended
and restated in its entirety and shall read as follows:


Institution of Incremental Term Loans. Upon prior written notice to the
Administrative Agent, the Company may institute one or more incremental term
loan tranches (each an “Incremental Term Loan”) that are Incremental Term A
Loans, at any time prior to the Maturity Date with respect to the Term A Loan,
or that are Incremental Term B Loans, at any time prior to the Maturity Date
with respect to the Term B‑3 Loan, (x) in a maximum aggregate amount (for all
Incremental Term Loans instituted after the Sixth Amendment Effective Date other
than those constituting Additional Incremental Term Loans) of up to the sum of
(1) SEVEN HUNDRED FIFTY MILLION DOLLARS ($750,000,000) less (2) the amount, if
any, of any increase in the Aggregate Revolving A Commitments instituted after
the Sixth Amendment Effective Date pursuant to clause (i) above (other than any
Additional Aggregate Revolving A Commitments), less (3) the amount, if any, of
any increase in the Aggregate Revolving B Commitments instituted after the Sixth
Amendment Effective Date pursuant to clause (ii) above (other than any
Additional Aggregate Revolving B Commitments); and (y) in addition, in an
unlimited amount of Incremental Term Loans that are instituted at any time that
the Consolidated Leverage Ratio (in each case, giving effect to the incurrence
of such Incremental Term Loan any concurrent institution of Additional Aggregate
Revolving A Commitments and Additional Aggregate Revolving B Commitments (and
treating such Additional Aggregate Revolving A Commitments and Additional
Aggregate Revolving B Commitments as fully drawn for such purpose) on a Pro
Forma Basis and calculated as of the most recent fiscal quarter end for which
the Company was required to deliver financial statements pursuant to
Section 7.01(a) or (b)) is less than 3.00 to 1.00 (each an “Additional
Incremental Term Loan”) (it being understood and agreed that for purposes of
calculating the Consolidated Leverage Ratio under this clause (f)(iii)(y), (X)
the identifiable proceeds of such Incremental Term Loans shall not qualify as
Unrestricted Cash for the purposes of clause (a)(ii) of the definition of
Consolidated Leverage Ratio and (Y) any institution of Incremental Term Loans
under clause (f)(iii)(y) above shall be deemed incurred prior to giving effect
to any substantially concurrent institution of Incremental Term Loans pursuant
to clause (f)(iii)(x) above, any substantially concurrent increase of the
Aggregate Revolving A Commitments pursuant to clause (f)(i)(x) above, and any
substantially concurrent increase of the Aggregate Revolving B Commitments
pursuant to clause (f)(ii)(x) above); provided that:


(j)    The second sentence of Section 2.07(b) of the Credit Agreement is amended
and restated in its entirety and shall read as follows:


The applicable Designated Borrower shall repay each Foreign Swing Line Loan made
to such Designated Borrower on the earlier to occur of (i) the date that is
twenty (20) Business Days after such Loan is made and (ii) the Maturity Date.


(k)    Section 2.09(b) of the Credit Agreement is amended and restated in its
entirety and shall read as follows:


(b)    Fee Letter. The Company shall pay to BofA Securities, the Administrative
Agent and the L/C Issuer, for their own respective accounts, in Dollars, fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall be non‑refundable for any reason whatsoever.


(l)    Section 6.15(b) of the Credit Agreement is amended and restated in its
entirety and shall read as follows:


(b)    As of the Sixth Amendment Effective Date, the information included in any
Beneficial Ownership Certification delivered to the Administrative Agent or any
Lender, if applicable, is true and correct in all respects.
 
(m)    Section 8.03(f) of the Credit Agreement is amended and restated in its
entirety and shall read as follows:


(f)    Attributable Indebtedness and other Indebtedness (if any) in connection
with Receivables Facilities (including Guarantees of such Attributable
Indebtedness and other Indebtedness (if any) that is otherwise permitted under
this Section 8.03(f)), in an aggregate principal amount outstanding not to
exceed, at the time of incurrence of such Attributable Indebtedness or other
Indebtedness (measured after giving effect to the incurrence thereof), the
greater of (i) $1,500,000,000 and (ii) an amount equal to 150% of Consolidated
EBITDA for the most recent period of four fiscal quarters of the Parent for
which financial statements have been delivered to the Administrative Agent under
Section 7.01(a) or (b), and all yield, interest, fees, indemnities and other
amounts related thereto;


(n)    A new Section 11.21 is added to Article XI of the Credit Agreement
immediately after Section 11.20 of the Credit Agreement and shall read as
follows:


11.21    Acknowledgement Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under such U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under such U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


(o)    A new Section 22 is added to the Guaranty immediately after Section 21 of
the Guaranty and shall read as follows:


22.    Acknowledgement Regarding Any Supported QFCs. The terms of Section 11.21
of the Credit Agreement with respect to acknowledgement regarding any Supported
QFCs is incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.


(p)    A new Section 27 is added to the Security Agreement immediately after
Section 26 of the Security Agreement and shall read as follows:


27.    Acknowledgement Regarding Any Supported QFCs. The terms of Section 11.21
of the Credit Agreement with respect to acknowledgement regarding any Supported
QFCs is incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.


3.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:


(a)Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by (i) a Responsible Officer of the Company, the Designated Borrowers,
the Additional Borrower and the Guarantors and (ii) each of the Incremental Term
Loan Lenders and (if any) the other Required Lenders.
(b)Receipt by the Administrative Agent of Incremental Term Notes executed by a
Responsible Officer of the Company in favor of each Incremental Term Loan Lender
requesting an Incremental Term Note from the Company.
(c)Receipt by the Administrative Agent of (i) a Pro Forma Compliance
Certificate, duly executed by a Responsible Officer of the Parent, demonstrating
that, upon giving effect to the institution of the Incremental Term Loan on a
Pro Forma Basis, the Loan Parties are in compliance with the financial covenants
set forth in Section 8.11 of the Credit Agreement as of the most recent fiscal
quarter for which the Company was required to deliver financial statements
pursuant to Section 7.01(a) or (b) of the Credit Agreement and (ii) a
certificate, dated as of the Sixth Amendment Effective Date, signed by the
Parent’s chief financial officer certifying as to the Solvency of the Parent and
its Subsidiaries on a consolidated basis upon giving effect to the institution
of the Incremental Term Loan.
(d)Receipt by the Administrative Agent of a certificate of each domestic Loan
Party, in each case, duly executed by a Responsible Officer of each such Loan
Party, dated as of the Sixth Amendment Effective Date, (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
this Amendment, the Incremental Term Loan and the other transactions
contemplated hereby, (ii) certifying and attaching copies of the Organization
Documents of such Loan Party, certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable (or, as to
any such Organization Documents that have not been amended, modified or
terminated since previously certified to the Administrative Agent, certifying
that such Organization Documents have not been amended, modified or terminated
since such date and remain in full force and effect, and true and complete, in
the form previously delivered to the Administrative Agent on such date), (iii)
certifying as to the incumbency, identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with the Incremental Term Loan, this Amendment and the
other Loan Documents to which such Loan Party is a party, and (iv) in the case
of the Company, certifying (A) as to the matters set forth in Section 4(c)(iv)
and (v) and (B) that there has not occurred, since December 31, 2018, any event
or circumstance that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
(e)Receipt by the Administrative Agent of such documents and certifications as
the Administrative Agent may require to evidence that each domestic Loan Party
is duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization or
formation.
(f)Receipt by the Administrative Agent of favorable domestic opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender (including each Incremental Term Loan Lender), and dated as of the Sixth
Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent.
(g)Receipt by the Administrative Agent of the following: (i) searches of Uniform
Commercial Code filings and tax and judgment liens in the jurisdiction of
formation of each domestic Loan Party and each other jurisdiction reasonably
required by the Administrative Agent, disclosing no Liens other than Permitted
Liens; (ii) UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral; (iii) searches of
ownership of, and Liens on, United States registered intellectual property of
each domestic Loan Party in the appropriate governmental offices, disclosing no
Liens other than Permitted Liens; and (iv) duly executed notices of grant of
security interest in substantially the form required by the Security Agreement
as are necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the United States registered
intellectual property of the Loan Parties.
(h)To the extent required by the Administrative Agent, receipt by the
Administrative Agent of copies of certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including naming the Administrative Agent and its
successors and assigns as additional insured (in the case of liability
insurance) or lenders’ loss payee (in the case of property insurance) on behalf
of the Lenders.
(i)Receipt by each Lender of all documentation and other information that it has
reasonably requested in writing that it has reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
(j)With respect to any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, delivery by such Borrower, to each
Lender that so requests, of a Beneficial Ownership Certification in relation to
such Borrower.
(k)Receipt by the Administrative Agent of any fees owing to BofA Securities (or
any of its designated Affiliates), the Administrative Agent and the Incremental
Term Loan Lenders that are required to be paid on or before the Sixth Amendment
Effective Date.
(l)The Administrative Agent shall have received a Loan Notice with respect to
the Incremental Term Loan in accordance with the requirements of the Credit
Agreement.
(m)Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel, if so requested by the Administrative Agent) to the extent
invoiced prior to or on the Sixth Amendment Effective Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objections.
4.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.


(b)    Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of the Incremental Term Loan, this Amendment and the transactions
contemplated hereby, (ii) affirms all of its obligations under the Loan
Documents to which it is a party and (iii) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Loan Documents to which it is a party. Each Loan Party
hereby acknowledges that, as of the date hereof, the security interests and
Liens granted to the Administrative Agent for the benefit of the holders of the
Obligations under the Collateral Documents to secure the Obligations are in full
force and effect, are properly perfected, and are enforceable in accordance with
the terms of the Security Agreement and the other Loan Documents.


(c)    Each Loan Party hereby represents and warrants to the Administrative
Agent and the Lenders as follows:


(i)    The execution, delivery and performance by such Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not (A) contravene the terms of any of such Loan
Party’s Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (I) any material Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (II) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (C) violate any Law.


(ii)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, subject to laws generally affecting
creditors’ rights, to statutes of limitations and to principles of equity.


(iii)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment or the Credit
Agreement as amended hereby.


(iv)    After giving effect to this Amendment, the representations and
warranties of such Loan Party set forth in Article VI of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality) on and as of the Sixth Amendment Effective Date with the same
effect as if made on and as of the Sixth Amendment Effective Date, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 4(c)(iv), the representations and warranties contained in subsections
(a) and (b) of Section 6.05 of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01 of the Credit Agreement.


(v)    After giving effect to this Amendment, no Default has occurred and is
continuing or would result from the transactions contemplated by this Amendment.


(vi)    The Persons signing this Amendment as Guarantors include all of the
Subsidiaries existing as of the Sixth Amendment Effective Date that are required
to become Guarantors pursuant to the Credit Agreement on or prior to the Sixth
Amendment Effective Date.


(d)    Each Incremental Term Loan Lender (i) represents and warrants that (A) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become an Incremental Term Loan Lender under the Credit Agreement, (B) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (C) from and after the Sixth Amendment Effective Date, it shall be
bound by the provisions of the Credit Agreement as an Incremental Term Loan
Lender thereunder and shall have the obligations of an Incremental Term Loan
Lender thereunder, (D) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.01 of the Credit Agreement, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Amendment and become an Incremental Term Loan Lender under the
Credit Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Incremental Term Loan Lender, and (E) if it is a Foreign Lender, it has
delivered any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement; and (ii) agrees that (A) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (B) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as an Incremental Term Loan Lender.
(e)    Each of the Administrative Agent and the Loan Parties agrees that, as of
the Sixth Amendment Effective Date, each Incremental Term Loan Lender shall (i)
be a party to the Credit Agreement and the other Loan Documents, (ii) be an
“Incremental Term Loan Lender” for all purposes of the Credit Agreement and the
other Loan Documents and (iii) have the rights and obligations of an Incremental
Term Loan Lender under the Credit Agreement and the other Loan Documents.
(f)    The address of each Incremental Term Loan Lender for purposes of all
notices and other communications is as set forth on the Administrative
Questionnaire delivered by such Incremental Term Loan Lender to the
Administrative Agent.
(g)    Each Lender party hereto represents and warrants that, after giving
effect to this Agreement, the representations and warranties of such Lender set
forth in the Credit Agreement (as amended by this Amendment) are true and
correct as of the Sixth Amendment Effective Date. Each Lender party hereto
hereby agrees to comply with the covenants applicable to such Lender set forth
in the Credit Agreement (as amended by this Amendment).
(h)    This Amendment may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
telecopy or in any other electronic format (such as .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Amendment.
(i)    This Amendment is a Loan Document, a Lender Joinder Agreement and an
Incremental Facility Amendment for all purposes. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of any of the
Loan Documents. Upon the effectiveness hereof, all references to the Credit
Agreement set forth in any other agreement or instrument shall, unless otherwise
specifically provided, be references to the Credit Agreement as amended hereby.
(j)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. THIS AMENDMENT SHALL BE FURTHER SUBJECT TO THE TERMS AND
CONDITIONS OF SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT, THE TERMS OF
WHICH ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.
[remainder of page intentionally left blank]



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by a duly authorized officer as of
the date first above written.


COMPANY:            FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company




By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


PARENT:            FLEETCOR TECHNOLOGIES, INC.,
a Delaware corporation




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


DESIGNATED
BORROWERS:            FLEETCOR UK ACQUISITION LIMITED,
a private limited company registered in England and Wales




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director


ALLSTAR BUSINESS SOLUTIONS LIMITED,
a private limited company registered in England and Wales




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director


BUSINESS FUEL CARDS PTY LTD (formerly FleetCor Technologies Australia Pty Ltd),
a proprietary limited company registered in Australia, in accordance with
section 127 of the Corporations Act 2001 (Cth)
ACN 161 721 106




By: /s/Eric Dey    
Name: Eric Dey
Title: Director


By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director
FLEETCOR TECHNOLOGIES NEW ZEALAND LIMITED,
a company registered in New Zealand




By: /s/ Steve Pisciotta
Name: Steven Joseph Pisciotta
Title: Director


FLEETCOR LUXEMBOURG HOLDING2,
a société à responsabilité limitée incorporated under the laws of Luxembourg




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Type A Manager


ADDITIONAL
BORROWER:            CAMBRIDGE MERCANTILE CORP. (U.S.A.),
a Delaware corporation




By: /s/Gary McDonald
Name: Gary McDonald
Title: President


GUARANTORS:        CFN HOLDING CO.,
a Delaware corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
CLC GROUP, INC.,
a Delaware corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
CORPORATE LODGING CONSULTANTS, INC.,
a Kansas corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


CREW TRANSPORTATION SPECIALISTS, INC.,
a Kansas corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
MANNATEC, INC.,
a Georgia corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
FLEETCOR FUEL CARDS LLC,
a Delaware limited liability company
By: /s/ Steve Pisciotta
Name: Steve Pisciotta    
Title: Treasurer    
PACIFIC PRIDE SERVICES, LLC,
a Delaware limited liability company
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
NVOICEPAY, INC.,
an Oregon corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


FCHC HOLDING COMPANY, LLC,
a Delaware limited liability company
By: /s/ John Coughlin
Name: John Coughlin
Title: President    


COMDATA INC.,
a Delaware corporation
By: /s/ Robert E. Kribbs    
Name: Robert E. Kribbs    
Title: Vice President    


COMDATA TN, INC.,
a Tennessee corporation
By: /s/ Robert E. Kribbs    
Name: Robert E. Kribbs    
Title: Vice President
COMDATA NETWORK, INC. OF CALIFORNIA,
a California corporation
By: /s/ Robert E. Kribbs    
Name:    Robert E. Kribbs    
Title: Vice President


CAMBRIDGE MERCANTILE CORP. (NEVADA),
a Delaware corporation
By: /s/ Michael Rockouski
Name: Michael Rockouski
Title: President


    
ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Felicia Brinson
Name: Felicia Brinson
Title: Assistant Vice President


LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer




By: /s/ Ryan Maples
Name: Ryan Maples    
Title: Sr. Vice President




CAPITAL ONE, NATIONAL ASSOCIATION
as a Lender




By: /s/ Jonathan Malden    
Name: Jonathan Malden
Title: Duly Authorized Signatory




WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender




By: /s/ Tiffany Calloway
Name: Tiffany Calloway
Title: Senior Vice President



Schedule I


INCREMENTAL TERM LOAN COMMITMENTS AND APPLICABLE PERCENTAGES


LENDER
INCREMENTAL TERM LOAN COMMITMENT
APPLICABLE PERCENTAGE OF INCREMENTAL TERM LOAN COMMITMENTS
Capital One, National Association


$104,100,000.00


14.871428570
%
Wells Fargo Bank, National Association


$90,205,650.16


12.886521450
%
TD Bank, N.A.


$68,761,296.40


9.823042343
%
The Bank of Nova Scotia


$50,000,000.00


7.142857143
%
Santander Bank, National Association


$50,000,000.00


7.142857143
%
Bank of America, N.A.


$37,883,655.94


5.411950849
%
MUFG Bank, Ltd. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd.)


$33,000,000.00


4.714285714
%
PNC Bank, National Association


$33,000,000.00


4.714285714
%
State Bank of India, New York Branch


$30,000,000.00


4.285714286
%
BMO Harris Bank, N.A.


$27,930,673.00


3.990096143
%
Fifth Third Bank


$25,000,000.00


3.571428571
%
Mizuho Bank, LTD.


$25,000,000.00


3.571428571
%
Regions Bank


$25,000,000.00


3.571428571
%
JPMorgan Chase Bank, N.A.


$25,000,000.00


3.571428571
%
Synovus Bank


$10,994,227.41


1.570603916
%
Crédit Industriel et Commercial, New York Branch


$10,000,000.00


1.428571429
%
First Commercial Bank, LTD., New York Branch


$10,000,000.00


1.428571429
%
MidFirst Bank


$10,000,000.00


1.428571429
%
People's United Bank, National Association


$10,000,000.00


1.428571429
%
Royal Bank of Canada


$7,481,315.23


1.068759319
%
Eastern Bank


$6,000,000.00


0.857142857
%
Flushing Bank


$5,643,181.86


0.806168837
%
The Huntington National Bank


$5,000,000.00


0.714285714
%
TOTAL:


$700,000,000.00


100.000000000
%






